SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

700
KA 06-03701
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JASON M. STUBBS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


WILLIAM G. PIXLEY, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Monroe County Court (Elma A.
Bellini, J.), rendered October 31, 2006. Defendant was resentenced
upon his conviction of criminal possession of a weapon in the second
degree and criminal possession of a weapon in the third degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously reversed on the law and the matter is remitted to Monroe
County Court for the filing of a predicate felony offender statement
and resentencing.

     Same Memorandum as in People v Stubbs ([appeal No. 1] ___ AD3d
___ [June 8, 2012]).




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court